In a proceeding to compel the respondent superintendent of schools to recommend to the respondent board of education the appointment of one of the appellants as its director of science, and for other relief, the appeal is from an order dismissing the petition, on respondents’ motion. Order unanimously affirmed, with $10 costs and disbursements. The fact that appellants have been marked qualified for appointment to a position which is eoncededly in the noncompetitive class does not give them a right to appointment. (Hurley v. Board of Educ. of City of N. Y., 270 N. Y. 275; Reiser v. State of New York, 198 Misc. 647; Matter of Turel v. Delaney, 287 N. Y. 15; Matter of Bailey v. Kern, 177 Misc. 904, 905; Matter of Ottinger v. Civil Service Comm., 240 N. Y. 435.) Present — Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ. [See post, p. 892.]